Case 1:20-cv-02534-GBD Document 14 Filed 08/31/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VENTURE ONE CAPITAL LLC, BALD EAGLE
PARTNERS LP, ANDREW KEYS, and RPR23 LLC,

Petitioners, : ORDER
-against- : 20 Civ. 2534 (GBD)

MARK BAKACS and VENTURE ONE CAPITAL
MANAGEMENT LLC

Respondents.

GEORGE B. DANIELS, United States District Judge:

The September 8, 2020 conference is adjourned to October 27, 2020 at 9:30 a.m.

Dated: New York, New York SO ORDERED.

August 28, 2020
Genuty, B. Dornake

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 
